Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claims 21-40 are pending in this application and have been examined in response to application amendment filed on 07/28/2022.
This application is a CON of 16/701,023 12/02/2019 PAT 11023102 16/701,023 is a CON of 15/955,003 04/17/2018 PAT 10496247

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 24-29, 31-36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable by Wheeler, (US 2017/0323316 A1) in view of Buryak et al. (US 2013/0117267 A1).


As to INDEPENDENT claim 21, Wheeler discloses a computer-implemented method comprising: receiving, from an administrator client device, a sequence of touchpoints for a content experience to be provided to a plurality of user devices; receiving, from the administrator client device, a prompt to associate with the sequence of touchpoints; associating, by at least one processor, the prompt to the sequence of touchpoints; providing, to the plurality of user devices, the prompt corresponding to the sequence of touchpoints based on determining that indications of user interactions from each of the plurality of user devices align with the sequence of touchpoints (fig.2, steps E, F; [0035], [0041]; Survey prompts are sent to users for completing a specific task such as selecting the buy button to complete a purchase that is being evaluated, wherein questions associated with each task are generated by an administrator); receiving responses to the prompt from the plurality of user devices (fig.2, step H; responses are received).  Wheeler does not expressly disclose determining that a first response from a first user device from the plurality of user devices and a second response from a second user device from the plurality of user devices are related; generating a single actionable item based the first response and the second response being related; performing an action based on the single actionable item; and providing, to the first user device and the second user device, a notification of performance of the action based on the single actionable item.
In the same field of endeavor, Buryak discloses determining that a first response from a first user device from the plurality of user devices and a second response from a second user device from the plurality of user devices are related; generating a single actionable item based the first response and the second response being related; performing an action based on the single actionable item; and providing, to the first user device and the second user device, a notification of performance of the action based on the single actionable item ([0015], [0032]; similar/related responses are clustered, wherein users in the cluster are notified via messaging that a recommendation is available).
It would have been obvious to one of ordinary skill in the art, having the teaching of Wheeler and Buryak before him prior to the effective filling date, to modify the online survey platform taught by Wheeler to include feedback grouping taught by Buryak with the motivation being to reduce overhead and streamline the support system. 

As to claim 22, the prior art as combined discloses receiving, from the administrator client device, a specific order definition for the sequence of touchpoints (Wheeler, [0041]; one task must be completed before moving on to the next task).

As to claim 24, the prior art as combined discloses wherein the sequence of touchpoints comprises a plurality of links associated with a plurality of elements within the content experience (Wheeler, [0035], actions for purchasing a selected item from an online retailer through a specific website is disclosed).
	
As to claim 25, the prior art as combined discloses modifying the content experience based on the responses to the prompt from the plurality of user devices (Wheeler, [0028], [0041]; the collected user data though the survey are used to optimize user experience).

As to claim 26, the prior art as combined discloses wherein the content experience comprises a website or a mobile application (Wheeler, [0034]; the content experience data is gathered for using a specific website).

As to claim 27, the prior art as combined discloses wherein receiving the prompt to associate with the sequence of touchpoints comprises receiving a selection indication of the prompt from a template of prompts (Wheeler, [0038]; a plurality of predefined survey questions are available for the administrator to select from).

As to INDEPENDENT claim 28, see rationale addressed in the rejection of claim 21 above.
As to claim 29, see rationale addressed in the rejection of claim 22 above.
As to claim 31, see rationale addressed in the rejection of claim 24 above.
As to claim 32, see rationale addressed in the rejection of claim 25 above.
As to claim 33, see rationale addressed in the rejection of claim 26 above.
As to claim 34, see rationale addressed in the rejection of claim 27 above.

As to INDEPENDENT claim 35, see rationale addressed in the rejection of claim 21 above.
As to claim 36, see rationale addressed in the rejection of claim 22 above.
As to claim 38, see rationale addressed in the rejection of claim 24 above.
As to claim 39, see rationale addressed in the rejection of claim 25 above.
As to claim 40, see rationale addressed in the rejection of claim 27 above.

Claims 23, 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Buryak and Mestres et al. (Mestres, US 2012/0131476 A1).

As to claim 23, the prior art as combined does not expressly disclose receiving, from the administrator client device, a relaxed order definition for the sequence of touchpoints.
In the same field of endeavor, Mestres discloses receiving, from the administrator client device, a relaxed order definition for the sequence of touchpoints ([0043]; a questionnaire is prompted after a user completes a series of tasks in a non-specified order).
It would have been obvious to one of ordinary skill in the art, having the teaching of Wheeler-Buryak and Mestres before him prior to the effective filling date, to modify the online survey platform taught by Wheeler-Buryak to include the unmoderated user testing system  taught by Mestres with the motivation being to analyze and optimize user experiences without giving multiple constraints.
As to claim 30, see rationale addressed in the rejection of claim 23 above.
As to claim 37, see rationale addressed in the rejection of claim 23 above.

Response to Arguments
Applicant’s arguments with respect to claims 21, 28 and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173